Citation Nr: 0532350	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
including polyarthralgia.

2.  Entitlement to service connection for chronic sleep 
apnea/hypoapnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
February 2000, and his DD-214 indicates total prior active 
service of 3 years, 2 months, and 6 days.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's fibromyalgia with polyarthralgia first 
manifested in service.

2.  The veteran's sleep apena/hypoapnea first manifested in 
service.


CONCLUSIONS OF LAW

1.  Service connection for fibromyalgia with polyarthralgia 
is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(b) (2005). 

2.  Service connection for sleep apnea/hypoapena is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's application of the Veterans Claims Assistance Act of 
2000 need not be assessed given the favorable outcome of the 
appeal detailed below.  

I.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

II.  Analysis

Fibromyalgia (polyarthralgia)

The veteran's service medical records contain a December 1988 
Report of Medical History-the only health problem noted was 
that the veteran had been hospitalized in January 1986 at 
Fort Jackson for flu symptoms.  Otherwise, the veteran 
checked that he had not experienced, nor did he currently 
suffer from, swollen or painful joints, or any other of the 
listed ailments.  A December 1988 Report of Medical 
Examination contained a normal clinical evaluation, with a 
written remark that the veteran was qualified under retention 
standards.  

On a June 1993 Report of Medical History the veteran 
indicated that he was experiencing swollen or painful joints, 
dizziness or fainting spells, ear, nose, or throat trouble, 
and cramps in legs.  A February 1994 record of medical care 
noted the veteran's complaints of 1 year of pain in certain 
joints.  A July 1995 Report of Medical History was negative 
for complaints, as was the Report of Medical Examination.  

A September 1996 clinic note recorded that the veteran 
complained of a dull ache in the left shoulder, elbow, 
wrists, and knee.  On an October 1999 Report of Medical 
Assessment, the veteran remarked that he had a concern about 
his health in that pains in all joints had not been 
diagnosed.  The veteran noted that he intended to seek VA 
disability for the joint pains, among other things.  A Master 
Problem list contained a notation of musculoskeletal pain.  

On a November 1999 Report of Medical History, the veteran 
stated that he had pain in all of his joints.  He indicated 
that he suffered from swollen or painful joints, frequent or 
severe headache, dizziness or fainting spell, chronic or 
frequent colds, eye trouble, sinusitis, cramps in legs, 
depression or excessive worry, and loss of memory or amnesia, 
among other things.  A November 1999 Report of Medical 
Examination indicated normal clinical evaluation (with the 
exception of a Grade I diastolic opening snap).  A December 
1999 consultation noted that the veteran was being seen for a 
history of arthritis pain.  

Post-service, the record contains a December 2000 report from 
P. Gaudreault, M.D., which noted that the veteran sought 
treatment for multiple joint aches and back aches.  The 
assessment was polyarthralgia and myalgias, unknown origin.  

A May 2001 consultation report by Samir R. Patel, M.D., noted 
the veteran's chief complaint of diffuse arthralgias.  The 
veteran reported difficulty with joint pain, stiffness, 
swelling, and early morning stiffness for about five years.  
The veteran reported that when he was in the Army, and in 
1996 he had sustained a back injury and that around that 
time, he had started to notice the joint pain.  The problem 
reportedly had steadily progressed since the mid-1990s.  
After a physical assessment, Dr. Patel's impression was 
diffuse arthralgias, and fibromyalgia as the veteran 
definitely had had tender point criteria.  On a June 2001 
return visit, after further testing, Dr. Patel's impression 
remained fibromyalgia.  

A July 2001 progress note from VA Central Texas Health Care 
System contained the veteran's report that he had been 
suffering from joint pain, stiffness, swelling, and early 
morning stiffness for five years, which had started in the 
Army in 1996.  The examiner indicated tender point 
examination for fibromyalgia, or that he had it in 14 
different points.  A November 2001 primary care record noted 
a diagnosis of fibromyalgia in terms of past medical history, 
and that fibromyalgia was stable with tramadol.  A May 2002 
record noted that the veteran did have a diagnosis of 
fibromyalgia with diffuse aches and pains.  

The veteran underwent an August 2002 VA examination.  The 
examiner recorded the veteran's statement that he had had a 
history of polyarthralgia since high school, that he had 
developed pains in his joints in high school, and also had 
pains in his joints in the military.  The diagnoses were 
polyarthralgia, with onset of symptoms prior to military 
service, and fibromyalgia not found, less likely than not, 
related to pain experienced in the military service.  The 
examining physician's assistant did not indicate that the c-
file had been reviewed.  

The record also contains a February 2003 letter from Dr. 
Patel, Rheumatology, who stated that the veteran had been 
under his care for severe obstructive sleep apnea and 
resultant fibromyalgia.  Based on the veteran's history, Dr. 
Patel believed that the veteran had been suffering from both 
of these syndromes for many years, including during the time 
of military service.  A September 2003 letter from Dr. Patel 
stated that based upon a review of the veteran's military 
records, the veteran had been suffering from these syndromes 
for many years and did so while he was in active duty.  

In this case, the veteran's entrance examination contained in 
his service medical records indicated a negative clinical 
evaluation.  38 C.F.R. § 3.304(b).  As such, fibromyalgia, 
and any symptomatology associated therewith, was not 
"noted" at entrance, and the veteran is entitled to the 
presumption of soundness.

Also, the record lacks clear and unmistakable evidence that 
rebuts the presumption.  The August 2001 VA examiner's 
opinion that polyarthralgia pre-existed service appears to be 
a bare conclusion without a factual predicate in the record, 
and does not constitute clear and unmistakable evidence.  See 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  Although the 
VA examiner did not render a diagnosis of fibromyalgia, it 
appears that the claims file had not been reviewed, which 
included the evidence mentioned above concerning private 
medical assessment of the veteran's fibromyalgia.

On the other hand, Dr. Patel's February 2003 and September 
2003 letters declared that based upon the veteran's 
description of his medical history, and a review of the 
veterans military records, it appeared that the veteran had 
had fibromyalgia during service.  Notably, the veteran's 
description to Dr. Patel of the development of joint pain was 
consistent with the events as indicated in his service 
medical records.  Particularly, the veteran had described to 
various post-service medical examiners that the joint pain 
had commenced in the mid-1990s, and progressively worsened; 
the veteran's post-service representations of in-service 
events were consistent and accurate.  

Thus, in light of the doctrine of the benefit of the doubt, 
the veteran's claim of service connection for fibromyalgia 
and polyarthralgia is warranted.  

Sleep apnea/hypoapnea

The veteran's military service entrance examination, referred 
to above, is negative for clinical problems, and the veteran 
did not report the occurrence of any medical problems (except 
for an acute incident of the flu in 1986).  An in-service 
November 1999 Report of Medical History indicated that the 
veteran had frequent trouble sleeping; he further explained 
that he could not sleep until 2330 or 2400, and woke up prior 
to 0700.  

Post-service, the record contains an October 2001 interoffice 
consultation with the Department of Pulmonary Medicine at a 
private medical facility, and Robert K. Emerson, M.D., noted 
the veteran's long term history of snoring.  The veteran's 
wife observed and worried about the veteran's apnea, and his 
snoring apparently drove his wife out of the bedroom.  The 
veteran admitted to waking and gasping at times.  

A private November 2001 polysomnography report concluded that 
the veteran had severe sleep obstructive sleep apnea-
hyoapnea, sleep fragmentation, and moderate snoring.  

A June 2001 VA treatment record noted that the veteran had 
trouble with snoring at nighttime and had daytime sleepiness.  
The veteran's wife had noticed that the veteran sometimes 
would just stop breathing a little bit.  The examining 
physician indicated that headaches were likely from 
difficulty sleeping.  In February 2002, the veteran reported 
treatment for sleep apnea with a c-pap machine.  Since using 
c-pap every night for the entire night since December 2001, 
the veteran had had no snoring, and felt much more rested and 
alert.  The veteran complained only of dryness, which was 
painful at times.  

The record contains an April 2003 VA Form 21-4138 from a 
soldier who had been stationed with the veteran in Korea from 
1992 to 1993, and Redstone Arsenal from 1994 to 1995.  The 
veteran's colleague recollected that he and the veteran 
stayed in a large tent with the rest of their unit, that "we 
used to give [the veteran] a hard time about his snoring 
because it was the worst in the unit."  The statement also 
indicated that at one time the veteran had stayed in the 
barracks during an exercise, and he had had the door to his 
room closed-the veteran's snoring could be heard outside the 
door.  

The veteran testified at a November 2003 personal hearing 
that he had started experiencing trouble with sleeping in the 
last 5 years of his military service.  

As noted above, the record contains a September 2003 letter 
from Dr. Patel, who stated that the veteran was under his 
care for severe obstructive sleep apnea, and based upon a 
review of his military records, the veteran had been 
suffering from the sydrome for many years and did so while on 
active duty in service.  

Because the veteran's entrance examination did not note any 
problem concerning sleep apnea, the presumption of soundness 
attaches.  The veteran's statements concerning symptomatology 
in service, the April 2003 lay statement from a colleague who 
attested to in-service symptomatology, and Dr. Patel's nexus 
statement, all generate a conclusion that, in light of the 
doctrine of the benefit of the doubt, service connection for 
sleep apnea/hypoapnea is warranted.  


ORDER

Entitlement to service connection for fibromyalgia including 
polyarthralgia is granted.

Entitlement to service connection for chronic sleep 
apnea/hypoapnea is granted.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


